ACCEPTED
                                                                                          03-14-00339-CV
                                                                                                 4534950
                                                                                THIRD COURT OF APPEALS
City of Austin                                                                             AUSTIN, TEXAS
                                                                                     3/17/2015 3:58:29 PM
                                                                                        JEFFREY D. KYLE
                                                                                                   CLERK

Law D epartment
City Hall, 301 West 2nd Street, P.O. Box 1088
                                                                      RECEIVED IN
Austin, Texas 78767-1088
                                                                 3rd COURT OF APPEALS
                                                                     AUSTIN, TEXAS
      Writer's Direct Line                                 Writer's Fax Line
                                                                 3/17/2015 3:58:29 PM
      (512) 974-2310                                       (512) 974-1311
                                                                    JEFFREY D. KYLE
                                                                          Clerk
March 17, 2015

Via e-Service to:
Jeffrey D. Kyle
Clerk of the Court
Third Court of Appeals
209 W. 141h Street, Room 101
Austin, Texas 78701

Re:      Vacation letter
         Cause No. 03-14-00339-CV; Walter Olenick v. The City of Austin, Texas and
         The State of Texas;

Dear Mr. Kyle:

Please be advised that I will be on vacation Friday, April 24, 2015 and May 9 - 25,
2015. I will not have email or telephone access during my vacation. Please avoid
scheduling matters during this time.

Thank you for your consideration. Please feel free to contact me at 974-2310 if you
have any questions.


,s~~e~~ll~ l
ll.~~·
Assistant City Attorney

cc:    Via first class U.S. mail to:
       Walter Olenick
       1205 E. 52"d Street
       Austin, TX 78723